IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON                                (7,
                                                                                      Cr)CA
                                                                                 c=



LYDIA LUTAAYA,
                                                         No. 74563-8-1
                         Appellant,
                                                         DIVISION ONE
      V.

BOEING EMPLOYEES'
CREDIT UNION,                                            UNPUBLISHED OPINION

                         Respondent.                     FILED: April 17, 2017

      SPEARMAN, J. — Unlawful detainer is a narrow cause of action limited to

determining the right of possession. After purchasing Lydia Lutaaya's home at a

nonjudicial foreclosure sale, Boeing Employees' Credit Union (BECU) brought an

unlawful detainer action. The trial court ruled that BECU was entitled to

possession and ordered Lutaaya evicted. Lutaaya appeals, arguing that the trial

court erred in evicting her because BECU engaged in a variety of misconduct.

Because Lutaaya's arguments are outside the scope of an unlawful detainer

action, we affirm.

                                             FACTS

       BECU initiated a nonjudicial foreclosure in 2014, after Lutaaya defaulted

on a home loan.' Lutaaya did not seek to restrain the sale. BECU purchased the


       I   Lutaaya disputes that she defaulted on the loan.
No. 74563-8-1/2

home at the foreclosure sale in 2015. Lutaaya did not vacate and BECU brought

an unlawful detainer action.

        At the show-cause hearing, BECU asserted that it purchased the home at

the foreclosure sale, gave Lutaaya notice to vacate, and complied with service

requirements. Lutaaya did not dispute that BECU purchased the home or deny

that she received notice and service. But Lutaaya urged the trial court not to

award possession to BECU because it had engaged in a variety of unlawful

conduct, including falsifying Lutaaya's account records and conspiring with the

Renton Police Department to target Lutaaya.2

        The trial court found that BECU was entitled to possession of the home

and issued a writ of restitution. Lutaaya appeals.

                                         DISCUSSION

        Lutaaya contends that the trial court erred in granting BECU a writ of

restitution and ordering her to vacate the property.

        An unlawful detainer action is a summary proceeding for determining the

right of possession of real property. Munden v. Hazelrigq, 105 Wash. 2d 39, 45, 711

P.2d 295(1985)(citing RCW 59.12.030). Because it is a summary proceeding,

the action is limited to the question of possession. Id. (citing Kessler v. Nielsen, 3
Wash. App. 120, 472 P.2d 616 (1970)). Unlawful detainer is available to the

purchaser at a nonjudicial foreclosure sale if the previous owner does not vacate.




        2 Lutaaya also asserted these claims in a number of lawsuits against BECU,separate
from the unlawful detainer action. Her separate legal actions are not part of the record in this
case.


                                                 2
No. 74563-8-1/3

RCW 61.24.060(1). The purchaser must comply with statutory notice

requirements. RCW 61.24.060(2).

       In reviewing an unlawful detainer action, we review findings of fact for

substantial evidence and conclusions of law de novo. Pham v. Corbett, 187 Wn.

App. 816, 825, 351 P.3d 214(2015)(citing Hegwine v. Longview Fibre Co., Inc.,

132 Wash. App. 546, 555-56, 132 P.3d 789 (2006)). We begin with a presumption

in favor of the trial court's findings. Id. (citing Green v. Normandy Park Riviera

Section Comm. Club, Inc., 137 Wash. App. 665, 689, 151 P.3d 1038 (2007)). The

appellant has the burden of demonstrating that findings of fact are not supported

by substantial evidence. Id.

       In this case, Lutaaya contends that the trial court erred in granting BECU a

writ of restitution and evicting her from the property. She asserts that BECU

altered her mortgage records and relied on these falsified records to foreclose.

Lutaaya thus appears to challenge the validity of the foreclosure sale. She also

claims that BECU, acting alone or in collaboration with the Renton Police

Department, violated her rights as a member of the credit union, violated

consumer protection laws, used her image to solicit funds, and engaged in

various efforts aimed at destroying Lutaaya and her family. But an unlawful

detainer action "do[es] not provide a forum for litigating claims to title" or other

issues unrelated to the right of possession. Fed. Nat. Mortg. Ass'n v. Ndiave, 188
Wash. App. 376, 382, 353 P.3d 376(2015)(citing Puget Sound Inv. Grp., Inc., V.

Bridges, 92 Wash. App. 523, 526, 963 P.2d 944 (1998)). Because Lutaaya's claims

that the foreclosure was invalid and that BECU acted improperly are outside the


                                           3
No. 74563-8-1/4

scope of an unlawful detainer action, the trial court did not err in declining to

consider them.

       Lutaaya does not dispute that BECU purchased the property at the

foreclosure sale and gave her notice to vacate. Because BECU was the lawful

owner of the property and complied with procedural requirements, the trial court

did not err in granting BECU a writ of restitution.

       Affirmed.




WE CONCUR:
                                                      C     Al I N•z--
                                                                    )  Y.




                                          4